                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    GEORGE ENGLEHARDT
                                                                      CIVIL ACTION
                 v.                                                   No. 19-3257

    FALLS TOWNSHIP, et al.

                              ORDER RE: PARTIAL MOTION TO DISMISS

           AND NOW, this 3rd day of April, 2020, upon consideration of Defendants’ Partial Motion

to Dismiss Plaintiff’s Amended Complaint, (ECF 8), Plaintiff’s Opposition, (ECF 9), and for the

reasons discussed in the foregoing Memorandum, it is hereby ORDERED that:

      1. Defendants’ request to dismiss Count IV against Falls Township is GRANTED. Count

           IV is DISMISSED without prejudice. Plaintiff may file an Amended Complaint within

           thirty days of this Order.

      2. Defendants’ request to dismiss Plaintiff’s false arrest claim against Officer Thomas

           Lundquist (Count I against Officer Thomas Lundquist) is GRANTED by agreement of the

           parties. Count I against Officer Thomas Lundquist is DISMISSED with prejudice. 1

      3. Defendants’ request to dismiss Plaintiff’s malicious prosecution claim against Officer

           Bruce Rhodunda, Officer Chris Iaconna, and Officer Thomas Lundquist (Count III) is

           GRANTED by agreement of the parties. Count III is DISMISSED with prejudice.

                                                                            BY THIS COURT:

                                                                            s/ Michael M. Baylson

                                                                            ______________________________
                                                                            Michael M. Baylson
                                                                            United States District Court Judge
O:\CIVIL 19\19-3257 19cv2357 Order re Defendants’ Motion to Dismiss




1
    Count I remains pending against Officer Bruce Rhodunda and Officer Chris Iaconna.
